Citation Nr: 0121453	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  98-03 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for disc degeneration at 
L4-5 and bulging of the annulus at the L3-4 levels with 
lumbar strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to June 
1981.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO in  May 1999.  

For consistency and economy, the Board employs the term "low 
back disability" to represent the service-connected disc 
degeneration at L4-5 and bulging of the annulus at the L3-4 
levels with lumbar strain.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's low back disability is manifested by 
symptomatology comparable to no more than severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.


CONCLUSION OF LAW

The criteria for a 40 percent rating for the service-
connected low back disability have been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all information and evidence 
necessary to substantiate the claim has been properly and 
sufficiently developed.  In this regard, the Board recognizes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand of this issue is not 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  The veteran has been provided a statement 
of the case and a supplemental statement of the case 
informing him of the medical evidence necessary for an 
increased rating for the disability at issue.  VA outpatient 
treatment records have been obtained, and VA medical 
examinations have been conducted.  The RO has completed the 
development ordered in the Board's May 1999 remand.  
Moreover, the veteran has not identified any outstanding 
evidence which could be used to support his claim.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  See generally 
38 U.S.C.A. § 5103A (West Supp. 2001); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).  


Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

In a July 1981 rating decision, the RO granted service 
connection for lumbosacral strain, evaluated as 10 percent 
disabling.  In July 1991, the RO recharacterized the low back 
disability as disc degeneration at L4-5 and bulging of the 
annulus at the L3-4 levels with lumbar strain and increased 
the rating to 20 percent.  

The veteran's current claim for an increased rating for his 
service-connected low back disability was received on June 
27, 1997.  As such, the rating period for consideration on 
this appeal is from June 27, 1996, one year prior to the date 
of receipt of the increased rating claim, through the 
present.  See 38 C.F.R. § 3.400(o)(2).

On VA examination in November 1997, the veteran reported that 
he wore a back brace with metal stays and occasionally used a 
cane while walking.  He worked full-time as a sales trainer.  
He felt he was unable to participate in sports.  He avoided 
vacuuming and carrying laundry because those activities 
caused pain in his back.  He no longer rode a bike and had 
problems carrying grocery bags due to back pain.  He stated 
that he could not rake leaves or shovel snow as those 
activities caused exacerbation of his back pain.  He 
indicated that the pain started in the mid-lumbar area, but 
radiated to his right buttock and down his right lateral 
thigh.  Reportedly, pain sometimes radiated down into his 
right calf area.  The pain was described as an aching, 
cramping pain which was present all the time, 24 hours a day, 
every day.  The pain was described as about 2 or 3 out of 10 
in the center of the low back area.  He stated that he was 
constantly plagued with stiffness of his lower back in the 
morning.  This seemed to resolve as the day progressed.  He 
felt that his back problems did not adversely affect his 
occupation.  He believed that he had compensated for his 
problems with exercise, a back brace, and a walking cane.  He 
did not complain of muscle spasm.  He had no change in bowel 
or bladder control.  He reported having an exacerbation of 
his chronic back pain two or three times a month.  
Exacerbation was always proceeded by some activity, such as 
vacuuming or heavy lifting.  These exacerbations involved 
increased pain in the same area as previously described, with 
radiation of pain and numbness in the right buttock and right 
leg.  During these episodes, he took Motrin which helped with 
the pain.  Although his pain improved with medication, it 
persisted for about two days.  During these episodes, the 
pain went from his baseline 2 or 3 out of 10 to about 7 or 8 
out of 10.  He used his back brace and walking stick during 
these episodes.  

On physical examination, the veteran appeared to have a 
deformity in the lumbar region of the back, consisting of a 
loss of normal lordotic curve of the lumbar spine and the 
right hip being higher than the left one.  Range of motion of 
the thoracolumbar spine revealed forward flexion of 90 
degrees, extension of 35 degrees, lateral flexion of 40 
degrees, bilaterally, and rotation of 35 degrees, 
bilaterally.  He was unable to touch his toes, as forward 
flexion to 90 degrees caused pain in the mid-lumbar area.  He 
was able to walk on his toes and heels.  Muscle strength was 
5/5 in all lower extremity muscle groups tested.  Lower 
extremity reflexes were 2+ and equal bilaterally.  The toes 
had a flexor response to plantar stimulation, bilaterally.  
Sensory examination of the lower extremities was normal.  X-
rays of the lumbar spine revealed marked disc space narrowing 
at the L4-5 level with associated spur formation.  There was 
minimal disc space narrowing at the L2-3 and L3-4 levels.  
The remaining intervertebral disc spaces were within normal 
limits.  Note was made of a slight retrolisthesis of L4 on L5 
and L5 on S1.  Note was also made of loss of normal lordotic 
curvature with straightening of the lumbar spine.  The 
diagnoses included degenerative disc disease of the lumbar 
spine, minimal at the L2-3 and L3-4 levels and marked at the 
L4-5 level, and slight retrolisthesis of L4 on L5 and L5 on 
S1.  

In July 1998, the veteran testified that driving or sitting 
for long periods caused back pain.  He stated that he 
experienced daily back pain which often radiated into his 
right leg and caused numbness in the right leg.  He also had 
muscles spasms and stiffness in the back, especially in the 
morning.  Based on 1-10 scale with 10 being the worse, he 
stated that on good days his back pain was 4.5-5 and on bad 
days it was a 10.  He indicated that the back pain was bad 3-
4 days a week and during these times he wore a back brace and 
used a cane.  He took 50 mg. of Ultram for pain.  He 
indicated that sometimes the back pain precluded him from 
performing his job duties.  He job entailed training 
salespersons.  See July 1998 hearing transcript.  

In a July 1998 statement, the veteran's employer indicated 
that he had personally witnessed numerous occasions where the 
veteran's back injury had hampered, if not precluded, his 
ability to properly perform his duties.  The employer stated 
that although the veteran had not missed any work due to the 
injury, this was based more on the veteran's ability to 
"suck it up" than the severity of the injury itself.  The 
employer also expressed concern over the veteran's need to 
take pain medication to facilitate his work schedule (i.e., 
travel).  

On VA neurological examination in August 2000, the veteran 
reported that he continued to have intermittent lower back 
pain which sometimes radiated to the right buttocks and right 
lower extremity.  Exacerbating features were carrying weight, 
such as a portable computer, over his shoulder.  He 
complained that his activities of employment were limited by 
his back pain and inability to carry weight.  He noted that 
he must limit his travel due to back pain.  He continued to 
work approximately 30 hours per week as a sales trainer and 
this job often required travel throughout the country.  He 
denied weakness or sensory problems.  He noted no difficulty 
with control of bowel or bladder.  He continued to walk with 
a treadmill at home to obtain exercise and maintain his 
weight.  Recently, he reinjured his back and noted constant 
aggravating pain in approximately 4/10 severity.  He used a 
back brace occasionally, and a walking aid frequently.  

Motor examination revealed normal strength throughout, 
including of the lower extremities.  Strength was 5/5.  There 
was no atrophy.  There were no fasciculations.  Sensory 
examination was normal, including in the lower extremities.  
Coordination was intact.  Reflexes were 2+ and symmetric with 
downgoing toes.  There were no pathologic reflexes.  The 
veteran's gait was mildly antalgic, and favored the left leg.  
He was unable to reach his toes without exacerbating his 
lower back pain.  Straight leg raising reproduced some low 
back pain with a radicular component on the right at 
approximately 50 degrees of leg elevation.  The examiner 
commented that the veteran had a long history of low back 
pain, which had been waxing and waning, and intermittently 
flared to produce incapacitating pain and inability to walk.  
The examiner stated that the physical examination was notable 
for absence of weakness and sensory loss in a radicular 
pattern.  The examiner also stated that there were also 
normal reflexes, arguing against a radiculopathy.  An 
addendum to the examination report stated that an MRI of the 
lumbar spine obtained in August 2000 revealed nonspecific 
degenerative changes of L2-S1, vertebrae and discs.  

In a January 2001 memorandum, the VA examiner who conducted 
the August 2000 examination indicated that motion of the 
veteran's low back may be limited by pain - degrees of 
limitation may vary depending on degree of pain - from 0 to 
90 degrees of limitation.  The examiner also stated that pain 
could limit the functional ability of the low back during 
flare-ups, or when the low back was used repeatedly over a 
period of time.  He indicated that there was no weakened 
movement, excess fatigability, or incoordination of the low 
back.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31, 35 (1999) (All relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  In particular, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the VA 
Schedule for Rating Disabilities to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  38 C.F.R. §§ 
4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(functional loss due to pain "on use or due to flare-ups").

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability therefrom, and above all, coordination 
of the rating with impairment of function will be expected in 
all cases.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.

The veteran's low back disability is currently evaluated as 
20 percent disabling under Diagnostic Code 5293.  Under this 
code, a 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks, a 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief, and a 60 percent evaluation is warranted for 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, 5293.  

Under Diagnostic Code 5292, for limitation of motion of the 
lumbar spine, a 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.

Under Diagnostic Code 5295, a 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

The Board has evaluated the above medical evidence and, after 
resolving all reasonable doubt in favor of the veteran, 
concludes that the evidence supports assignment of a 40 
percent evaluation for his low back disorder, particularly in 
light of the debilitating effects of pain on motion and 
functional limitation due to pain.  As noted, the veteran was 
found to experience near-constant pain in his lumbosacral 
spine, and objectively demonstrated moderate limitation of 
motion, due largely to pain.  Further, the VA examiner who 
performed the August 2000 examination indicated that flare-
ups of the veteran's low back disability resulted in 
incapacitating pain and an inability to walk.  The examiner 
reiterated his conclusion in a January 2001 memorandum.  As 
such, notwithstanding the fact that there is no weakened 
movement, excess fatigability, or incoordination of the low 
back, the Board finds that taking the degree of functional 
impairment due to pain into consideration, the veteran's 
objectively demonstrated symptomatology is consistent with 
the criteria for a 40 percent evaluation under Diagnostic 
Code 5293.  Given the constant nature of his pain, with the 
exacerbation upon movement, his low back disorder appears to 
be commensurate with severe, recurrent attacks of 
intervertebral disc syndrome.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.

However, the Board has also considered whether a 60 percent 
rating under Diagnostic Code 5293 is warranted, but concludes 
that the preponderance of the evidence is against assignment 
of a 60 percent evaluation.  In this regard, the Board notes 
that objective evaluation has not shown symptoms compatible 
with sciatic neuropathy, muscle spasms, absent ankle jerks, 
or other neurological findings appropriate to the site of the 
diseased disc.  Accordingly, the Board finds that the 
evidence supports assignment of a 40 percent evaluation under 
Diagnostic Code 5293, but that the preponderance of the 
evidence is against assignment of an evaluation in excess of 
40 percent under any other diagnostic code. 


ORDER

A 40 percent rating for disc degeneration at L4-5 and bulging 
of the annulus at the L3-4 levels with lumbar strain is 
granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.  




		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

